DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

 	Claims 1-23 are pending and examined.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation in claim 6 of “wherein a vector derived from the genome of TMV is used to express the claimed recombinant self-replicating RNA of claim 1” does not further limit the product of claim 1 because the limitation recites an intended use and there is no structural connection between the vector and the recombinant RNA of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claims 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariizumi, T. et al. (2011) Journal of Experimental Biology; Vol. 62, no. 8, pp. 2773-2786.
The claims are broadly drawn to a genetically edited plant having higher BRIX levels in a fruit from the genetically edited plant and a method of isolating nucleic acids therefrom.
Ariizumi teaches RNAi inhibition of VPE5 in tomato fruit having increased sugars and isolation of nucleic acids from the tomato plant; wherein increasing the levels of soluble sugars in tomato is an increase in BRIX level. (see Abstract and RESULTS section on page 2776 for SlVPE1-SlVPE5 gene isolation and RNAi interference line SlVPE5 showed increased soluble sugars in red tomato fruit in section spanning page 2780-2781 see also figure 8 on page 2782 for bar graph showing in SlVPE-5c red fruit dramatic increase in sucrose, fructose and glucose); and thus the reference teaches all the limitations of claims 19 and 22.


Claim(s) 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7235719 issued 26 June 2007.
The claims are broadly drawn to a genetically edited plant having higher BRIX levels in a fruit from the genetically edited plant; a method of producing seed, progeny and isolated nucleic acids therefrom.
	U.S. Patent 7235719 teaches in claim 1 a cultivated tomato plant of the species Lycopersicon esculentum having a genome comprising an introgression derived from Lycopersicon pennellii (i.e. a gene edit of instant claim 19), wherein the claim states that the introgression increases the Brix value of fruits of said cultivated tomato plant by at least 6% as compared to a plant of the same genotype without the introgression, where said introgression consists essentially of the introgression of tomato plant Lycopersicon pennellii IL 9-2-6; and in claim 13(b) crossing the hybrid or progeny thereof resulting from the introgression of tomato plant Lycopersicon pennellii IL 9-2-6 and the first cultivated Lycopersicon esculentum, with a second cultivated Lycopersicon esculentum having a different phenotype than the first cultivated Lycopersicon esculentum and selecting for offspring (seeds and/or progeny) having the phenotype of the second cultivated Lycopersicon esculentum and producing fruit having the higher BRIX value, that is higher than the non-introgressed second cultivated Lycopersicon esculentum; wherein the PCR and RFLP analysis of plants of the examples teaches inherently isolating nucleic acids from the plant of claim 19 (see Example 1 column 15 lines 5-21), and thus the reference teaches all the limitations of instant claims 19-22.

Claims 6 and 19-22 are rejected.
Claims 1-5, 7-18 and 23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663